IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 7, 2009
                                     No. 09-10161
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DANIEL A FISHER,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:04-CR-172-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Daniel A. Fisher, federal prisoner # 32412-177,
appeals the district court’s dismissal of his postconviction motion to dismiss the
superseding indictment. In that motion, Fisher argued that venue was not
proper in the Northern District of Texas, and the district court therefore lacked
jurisdiction to convict him. On appeal, Fisher argues that the district court
wrongly determined that he did not allege a valid jurisdictional basis for his
motion. He asserts that the district court had the inherent authority to vacate

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 09-10161

his conviction and that his motion arose under the All Writs Act, F ED. R. C IV. P.
60(b), and F ED. R. C RIM. P. 18.
      Fisher has not asserted a basis for the district court to invoke its inherent
authority to vacate his conviction, and his motion was not authorized by any of
the legal authorities under which he contends his motion arose.               The
unauthorized motion therefore was without a jurisdictional basis. See United
States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994). Thus, because the instant
appeal is from the denial of an unauthorized motion, it is dismissed as frivolous.
See 5 TH C IR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).
Fisher’s motions for a writ of mandamus, to expedite his appeal, to remand this
case to the district court, and for the appointment of counsel are denied.
      APPEAL DISMISSED; MOTIONS DENIED.




                                         2